United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 31, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60318
                         Summary Calendar


ROBERT L. LUCKETT,

                                    Petitioner-Appellant,

versus

LAWRENCE KELLY, Superintendent,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:02-CV-1631
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert L. Luckett, Mississippi prisoner # R8311, was granted

a certificate of appealability (COA) on the issue whether he had

established a denial of due process arising from his allegations

of police extortion.   The parties were also ordered to brief

whether the claim was procedurally defaulted because Luckett

failed to exhaust his state remedies and, if so, whether Luckett

could establish a ground for excusing the default.     Luckett

argues that he is entitled to relief on the merits of his

extortion claim.   To the extent that Luckett attempts to argue

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60318
                                 -2-

other issues upon which COA was not granted, we lack the

authority to review them.   See Lackey v. Johnson, 116 F.3d 149,

151-52 (5th Cir. 1997).

     Luckett has not shown that he exhausted his extortion claim

in the state courts, and the claim is thus procedurally

defaulted.   See Emery v. Johnson, 139 F.3d 191, 195 (5th Cir.

1997).   Although he alleges that he advised his trial and

appellate attorneys of the extortion and they failed to

investigate or raise the claim on his behalf, Luckett has not

established cause to overcome the procedural default.      See Murray

v. Carrier, 477 U.S. 478, 489 (1986).      Additionally, Luckett has

not established a fundamental miscarriage of justice sufficient

to overcome the procedural default.     See Smith v. Johnson, 216

F.3d 521, 524 (5th Cir. 2000); Fairman v. Anderson, 188 F.3d 635,

644 (5th Cir. 1999).   Consequently, the judgment of the district

court denying Luckett’s 28 U.S.C. § 2254 petition is AFFIRMED.